DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
      The information disclosure statement (IDS) documents submitted on September 24, 2020 and January 7, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US Pub. No.: US 2014/0085245 A1), in view of Choi et al.  (US 2016/0248975 A1).

a display of a transmissive type (Para 18-19; display layer 202 can be at least semi-transparent; an LCD display might include a backlight layer 204 for receiving and directing light 206 (from a source on the device such as at least one LED) through the display layer 202 in order to generate an image on the display screen) configured to receive an image as an input and display the image;
a camera configured to image a side in front of the display from behind the display ( Para 18,19-27; camera array that can be utilized in accordance with various embodiments. In this example the array is positioned "behind" a display screen; The camera array in this example includes an array of detectors 214, such as photodiodes, positioned on a printed circuit board (PCB), flex circuit, or other such (substantially flat or planar) substrate 212; wherein finger pictures can be captured) ;
and
 circuitry (Para 50; central processing unit  ) configured to: detect a distance from the camera to a target object of imaging using the camera ( Para 28; the size of the bright central region 356 and/or less intense outer region 354 in the image can be used to estimate a distance of the object, as objects closer to the detectors will appear larger in the combined image. By knowing the approximate diameter (or other measure) of a fingertip of the user, for example, the device can estimate the distance to the fingertip based on the apparent size in the image.) .

Choi discloses control a depth of field of imaging using the camera in accordance with the detected distance (Para 34, 44, 45, 50, 53, 54, when the distance of the detected object to device 101 is less than about 20 cm, processor 120 can control camera device 123 to be in a video mode; and when the distance of the detected object to device 101 is greater than about 20 cm, processor 120 can control camera device 123 to be in a camera mode. camera device 123 being in one of the video mode or the camera mode at any given time; and, discretely step between a first focus position and a second focus position, the first focus position comprising a depth of field (“DOF”) at a hyperfocal distance and the second focus position comprising a DOF in a range of about 20 cm to about 1 metre; and, a processor 120 configured to: when camera device 123 is in the camera mode, automatically control camera device 123 to the first focus position; and, when camera device 123 is in the video mode, automatically control camera device 123 to the second focus position.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed inventor to change depth of field according to image modes determined based on object distance as disclosed in Choi for the display with built in camera disclosed in Baldwin in order to improve image quality and provide wider range of depth of field so the images can be focused based on object distance.
Regarding claim 2, the combination of Baldwin and Choi discloses the display and imaging device according to claim 1, wherein the circuitry sets a focus distance of 101 is less than about 20 cm, processor 120 can control camera device 123 to be in a video mode. When camera device 123 is in the video mode, automatically control camera device 123 to the second focus position; wherein the second focus position comprising a DOF in a range of about 20 cm to about 1 meter which is larger than the distance of the detected object to device (less than 20 cm)).
Regarding claim 3, the combination of Baldwin and Choi discloses the display and imaging device according to claim 1, wherein the circuitry controls the depth of field also in accordance with features of an image acquired through imaging using the camera (Choi; Para 34, 44, 45, 50, 53, 54; wherein the depth of field is changed depends on if the images are captured in still image mode (camera mode) or video image mode (motion image)).
Regarding claim 4, the combination of Baldwin and Choi discloses the display and imaging device according to claim 3, wherein the circuitry controls the depth of field also in accordance with at least one of a type of target object shown in the image acquired through imaging using the camera, 123 will be in focus, but features behind the user will not be in focus; therefore the depth of field is controlled according to the whether all objects in the image captured using the camera need to be in focus or not.) (please note that the strikethrough limitation is not being considered due to alternative wording “at least one of..”.). 
Regarding Claim 5 , the combination of Baldwin and Choi teaches the display and imaging device according to claim 3, wherein the  circuitry controls the depth of field also in accordance with features of at least one of a part of the image acquired through imaging using the camera in which the target object is shown 123 will be in focus, but features behind the user will not be in focus; therefore the depth of field is controlled according to whether all objects need to be in focus in the images or just some of them) (please note that the strikethrough limitation is not being considered due to alternative wording “at least one of..”.). 
Regarding Claim 6, the combination of Baldwin and Choi teaches the display and imaging device according to claim 1, wherein the circuitry detects a position at which the target object is shown in an image acquired through imaging using the 
Regarding claim 7, the combination of Baldwin and Choi teaches the display and imaging device according to claim 2, wherein the circuitry controls the depth of field also in accordance with features of an image acquired through imaging using the camera (Choi; Para 34, 44, 45, 50, 53, 54; wherein the depth of field is changed depends on if the images are captured in still image mode (camera mode) or video image mode (motion image)).) .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XI WANG/           Primary Examiner, Art Unit 2696